     Case 7:20-cv-00563-MFU Document 1 Filed 09/18/20 Page 1 of 4 Pageid#: 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

MELISSA R. YATES,                                            )
                                                             )
               Plaintiff                                     )
                                                             )
v.                                                                              7:20cv563
                                                             ) Civil Action No. __________
                                                             )
CIGNA LIFE INSURANCE COMPANY OF                              )
NEW YORK,                                                    )
                                                             )
               Defendant.                                    )

                                   NOTICE OF REMOVAL

        Defendant Cigna Life Insurance Company of New York (“Defendant”), by counsel,

pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby removes this action from the Circuit

Court for the City of Roanoke, Virginia, to the United States District Court for the Western

District of Virginia, Roanoke Division, and in support thereof state as follows:

        1.     Defendant is, and at all times has been, a New York corporation with its principal

place of business in Philadelphia, Pennsylvania.

        2.     Upon information and belief, Melissa R. Yates (“Plaintiff”) is a resident of

Virginia.

        3.     Jurisdiction is vested in this Court pursuant to 28 U.S.C. §§ 1331 and 1441, and

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq.

        4.     This civil action commenced in the Circuit Court for the City of Roanoke,

Virginia on or about August 7, 2020, with the filing of a Complaint styled as Melissa R. Yates v.

Cigna Life Insurance Company of New York, Case No. CL20001706-00.

        5.     As set forth in the Complaint, Plaintiff seeks redress for the alleged wrongful

denial of disability benefits under her employer’s benefit plan and expressly invokes the civil
   Case 7:20-cv-00563-MFU Document 1 Filed 09/18/20 Page 2 of 4 Pageid#: 2




enforcement provisions of ERISA, 29 U.S.C. § 1132. The benefit plan is governed by ERISA,

which Plaintiff concedes on the face of the Complaint.

       6.      The controversy between Plaintiff and Defendant involves a federal question over

which this Court has original jurisdiction. Plaintiff’s claim arises out of, and she seeks benefits

under, an employee welfare benefit plan that is governed exclusively by ERISA, 29 U.S.C.

§§ 1001 et seq. Plaintiff’s claim is completely preempted by ERISA because her claim “relates

to” an employee welfare benefit plan, and her remedy, if any, lies exclusively within the civil

enforcement scheme of ERISA. See, e.g., Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 107 S. Ct.

1549 (1987); Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 107 S. Ct. 1542 (1987).

       7.      This Court has original jurisdiction over the instant matter pursuant to the

provisions of 28 U.S.C. § 1331 and ERISA, 29 U.S.C. §§ 1001 et seq. To the extent Plaintiff has

attempted to bring this claim under state law, Plaintiff’s claim is completely preempted by

ERISA and is necessarily federal in character. This matter is therefore removable to federal

court. See, e.g., Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 107 S. Ct. 1542 (1987) (claim

related to employee benefit plan is preempted by ERISA and is removable pursuant to § 1441).

       8.      Defendant was formally served with a copy of the Complaint on August 21, 2020.

This Notice of Removal has been filed within 30 days after Defendant was served with this

action and is thus timely.

       9.      Attached hereto, and made a part hereof, are copies of all process and pleadings

served upon or provided to Defendant or filed in the state court case. See Exhibit A.

       10.     A Notice of Filing of Notice of Removal is being filed contemporaneously with

the Clerk of the Circuit Court for the City of Roanoke, Virginia. Defendant will also promptly

give Plaintiff written notice of the filing of this Notice of Removal.




                                                -2-
   Case 7:20-cv-00563-MFU Document 1 Filed 09/18/20 Page 3 of 4 Pageid#: 3




       WHEREFORE, Defendant Cigna Life Insurance Company of New York hereby requests

that this action be removed to this Court.

                                             CIGNA LIFE INSURANCE COMPANY
                                             OF NEW YORK

                                             By:__/s/ David E. Constine, III_______________
                                             Of Counsel
                                             David E. Constine, III (VSB No. 23223)
                                             Troutman Pepper Hamilton Sanders LLP
                                             P. O. Box 1122
                                             Richmond, Virginia 23218-1122
                                             Telephone: (804) 697-1200
                                             Facsimile: (804) 697-1339
                                             david.constine@troutman.com
                                             Counsel for Defendant.




                                              -3-
   Case 7:20-cv-00563-MFU Document 1 Filed 09/18/20 Page 4 of 4 Pageid#: 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of September 2020 a true and accurate copy of the
foregoing documents was filed electronically with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following CM/ECF participants:

                                    Michael A. Cleary, VSB No. 19989
                                    Gilbert, Bird, Sharpes & Robinson
                                    310 South Jefferson Street
                                    Roanoke, VA 24011
                                    Telephone: (540) 721-5110
                                    Fax: (540) 345-8361
                                    mcleary@rbnet.com
                                    Counsel for Plaintiff


                                           CIGNA LIFE INSURANCE COMPANY
                                           OF NEW YORK

                                           By:_/s/ David E. Constine, III_____________
                                           David E. Constine, III (VSB No. 23223)
                                           Troutman Pepper Hamilton Sanders LLP
                                           P. O. Box 1122
                                           Richmond, Virginia 23218-1122
                                           Telephone: (804) 697-1200
                                           Facsimile: (804) 697-1339
                                           Counsel for Defendant




110059298v1                                  -4-
